PER CURIAM.
Holly Guay appeals the judgment of the Superior Court, York County, denying her appeal from a decision of the District Court finding her guilty of cruelty to animals (17-A M.R.S.A. § 510 (1983), repealed by P.L.1987, ch. 383, § 7 (effective September 29, 1987)).
An appellant has the burden of providing the reviewing court with a sufficient record to allow consideration to be given arguments advanced on appeal. See International Paper Realty Corp. v. St. Hilaire, 525 A.2d 1035, 1036 (Me.1987). Because the appellant failed to furnish to the Superior Court any transcript of the proceedings before the District Court, as is required by M.D.C.Crim.R. 39(a), the rule applicable to this Class D crime, the Superi- or Court was unable to determine whether the evidence was sufficient to support her conviction, which the defendant then and now asserts as her major point on appeal. Accordingly, the Superior Court was entirely correct in affirming the judgment of the District Court.1
The entry is:
Judgment affirmed.
All concurring.

. We note that although the Superior Court denied the Defendant’s appeal because of the omission of the District Court trial transcript, the Court subsequently authorized at State expense the preparation of such transcript for use in this appeal to the Law Court. In cases such as this when the appeal to Superior Court is dismissed because of the absence of the transcript of the evidence, we limit our review to the appropriateness of the Superior Court’s dismissal of the appeal. Accordingly, in the interest of judicial economy, the Superior Court should avoid the unnecessary expenditure involved in ordering a transcript that the Law Court will not examine on appeal.